 
Confidential
BlueStacks Agreement Number: 1012

 
 
BlueStack Systems Inc.
 
Technology License and Services Agreement
 
This Technology License and Services Agreement ("Agreement) is entered into as
of August 18, 2011 (the "Effective Date") by and between BlueStack Systems,
Inc., having an office at 2105 S. Bascom Ave, #380, Campbell, California 95008,
USA ("BlueStacks"), and Nyxio Technologies Corporation, headquartered at 2156 NE
Broadway, Portland, Oregon 97232, USA ("Licensee" or “Nyxio”). In consideration
of the benefits and obligations exchanged in this Agreement, the parties agree
as follows:
 
1. CERTAIN DEFINED TERMS. All terms in this Agreement with initial capitals have
the meanings set forth in Attachment II - Definitions, unless defined elsewhere.
All defined terms in singular form shall include the plural meanings of such
terms and vice versa, if applicable. All references to a Section, Attachment or
Amendment mean a section, attachment or amendment of this Agreement. All
references to this Agreement include all attachments, exhibits, exhibit
amendments, and amendments.
 
2. LICENSE GRANT. BlueStacks grants Licensee a non­exclusive, non-transferable,
worldwide and royalty bearing license to use, reproduce, have reproduced,
perform, display and distribute the Programs, but solely: (a) for use with or
incorporation into Licensee Products; and (b) for the number of Program copies
paid for by Licensee at the per Program copy license fees specified in this
Agreement. The licenses granted in this Agreement are subject to all terms,
conditions, requirements, restrictions and limitations set forth in this
Agreement. All rights not expressly granted are reserved by BlueStacks.
 
3. USE RESTRICTIONS. As a condition to the licenses granted in this Agreement,
Licensee shall not itself, nor permit any third party to: (a) sublicense, sell,
or otherwise distribute any Program copies separately from Licensee Products,
(b) alter, remove, disable or suppress the display of any end-user license
agreement, copyright, trademark, trade name, logo or trade dress included as
part of the Programs,(c) modify(except as otherwise set forth in this
Agreement), translate, reverse engineer, decompile, disassemble, or otherwise
attempt to learn the design, structure, algorithms, ideas or source code of any
Programs or (d) rent, lease or otherwise provide temporary access to any
Programs.
 
4. ADDITIONAL DELIVERABLES.
 
4.1. The parties may subsequently add Deliverables, services and/or other items
available by BlueStacks, to this Agreement using any one of the following
methods:
 
Method I: (a) Licensee issues a purchase order to BlueStacks for such
Deliverables, services and/or other items, referencing this Agreement; (b)
BlueStacks issues an invoice to Licensee; (c) BlueStacks delivers the relevant
Deliverables, services and/or other items to Licensee; and (d) Licensee pays
BlueStacks the applicable fees. Each invoice issued by BlueStacks in response to
Licensee's purchase order shall constitute an Amendment to this Agreement.
 
Method II: (a) BlueStacks issues a quotation to Licensee for any such
Deliverables, services and/or other items; (b) Licensee issues a purchase order
to BlueStacks for the Deliverables, services and/or other items listed in the
BlueStacks quote, provided that Licensee's purchase order must mirror the prices
and other terms listed in the BlueStacks quote and references this Agreement;
(c) BlueStacks delivers the relevant deliverables, services and/or other items
to Licensee; and (d) Licensee pays BlueStacks the applicable fees. Each purchase
order issued by Licensee in response to BlueStacks' quotation shall constitute
an Amendment to this Agreement.
 
Method Ill: a written amendment to this Agreement, signed by both parties.
 
4.2. The terms and conditions of any invoice, purchase order or other business
form or written authorization used by Licensee will have no effect on the
rights, duties or obligations of the parties with respect to any subsequent
Deliverables, services, and/or other items available from BlueStacks, regardless
of the failure of BlueStacks to object to those terms or conditions.
 
4.3 The parties agree that all subsequent Deliverables, services, and/or other
items provided by BlueStacks to Licensee shall be subject to the terms of this
Agreement (unless otherwise provided in a written agreement duly executed by an
authorized representative of each party).
 
5. FEES, PAYMENT TERMS AND AUDIT.
 
5.1 Licensee will pay BlueStacks all fees in accordance with the terms of this
Agreement. Except as otherwise specified in this Agreement, Licensee will pay
all amounts due on net thirty (30) day terms from BlueStacks' invoice date, in
United States currency. All amounts due under this Agreement are non-
cancelable, and are an absolute commitment.
 
5.2 Licensee agrees to pay BlueStacks the per-Program copy royalty set forth in
this Agreement ("Royalties") for each copy of Program reproduced on a Licensee
Product. Licensee will account for and pay all Royalties owed to BlueStacks by
submitting monthly Royalty reports to BlueStacks a form reasonably acceptable to
BlueStacks. Each such report shall be provided to BlueStacks within thirty (30)
days after the end of the subject month, and will be signed by a representative
of Licensee who has certified that based on a review of Licensee's records kept
in accordance with generally accepted accounting principles, such report
accurately sets forth the number of Program copies reproduced on Licensee
Products during the subject month. With each Royalty report, Licensee will
submit payment for all Royalties due BlueStacks pursuant to such report.
Licensee’s obligation to furnish monthly Royalty reports and to make monthly
Royalty payments to BlueStacks will continue for as long as Licensee distributes
any Programs on Licensee Products. Royalty reports are required even if Licensee
reports no distribution of any Programs during a particular month. If Licensee
completely stops distributing Programs, Licensee will promptly provide
BlueStacks with a final monthly Royalty report, a final Royalty payment for the
full amount of all Royalties due, and a written certification that Licensee has
stopped all distribution of Programs on Licensee Products.
 
5.3 Licensee shall maintain for a period of three (3) years following the
termination of expiration of this agreement a complete, clear and accurate
record of the Royalty reports, payments made, invoices received during such
fiscal year sufficient to audit and recalculate any fees due or owing to
BlueStacks.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
Confidential
BlueStacks Agreement Number: 1012

 
 
5.4 During the term of this Agreement and for a period of one (1) year
thereafter, Licensee agrees that BlueStacks may hire an independent accounting
firm to audit all relevant books and records for the sole purpose of determining
Licensee's compliance with the obligations of this Agreement in the event of
necessity with Licensee’s prior written consent. BlueStacks shall not conduct
such an audit more than once in any twelve (12) month period. Any such audit
will be conducted at Licensee's premises during regular business hours, after
reasonable notice, and in a manner that will not unduly interfere with
Licensee's normal business practices. Licensee will provide all reasonable
assistance and cooperation that BlueStacks may request during any audit. If the
audit should disclose any underreporting of payments due and it is confirmed and
verified by Licensee, Licensee shall within thirty (30) days pay BlueStacks such
amounts. If the underreporting exceeds twenty percent (20%) of the amount due
for the period by which the audit was required, Licensee shall bear the cost of
such audit. All late payments shall be subject to an additional charge of a half
percent (0.5%) per month, associated with such respective underreporting. In the
event that the underreporting is caused due to intentional and/or willful
misconduct with convincing evidence, Licensee shall pay the double of the amount
of that underreporting plus payment of the fees associated with the audit,
interest of a half percent (0.5%) per month, and any direct property loss or
damage which arose, from that underreporting to BlueStacks.
 
5.4 All amounts payable to BlueStacks under this Agreement are exclusive of any
taxes and other charges imposed by any federal, state, local, or other
governmental entity. Licensee shall be responsible for, and if necessary
reimburse BlueStacks for any such taxes and charges, except for taxes based on
BlueStacks’ net income.
 
6. DELIVERY AND INTEGRATION.
 
6.1 Unless otherwise set forth in this Agreement, BlueStacks will deliver one
master copy (“Master”) of the Deliverables in electronic form to Licensee within
ten (30) business days after final execution of this Agreement, an Amendment, or
in response to Licensee providing a purchase order to BlueStacks. If delivery is
via common carrier, then it will be FOB, origin BlueStacks’ facility. If
delivery is via BlueStacks’ WWW or FTP site, then: (a) BlueStacks will provide
Licensee with all information needed to download such Deliverables; and (b)
Licensee shall be deemed to have downloaded and taken possession of all
Deliverables on the same date BlueStacks provides Licensee with the information
required to complete such download.
 
6.2 Subject to the terms of this Agreement, BlueStacks grants to Licensee the
non-exclusive, non-transferrable right to use and make copies of the External
Documentation solely in conjunction with the distribution of Programs on
Licensee Products. On Licensee’s sole expense, Licensee will make copies of the
External Documentation provided by BlueStacks for its distribution along with
the Licensee Products, in order to incorporate it, in whole or in part, into
Licensee’s documentation. Any modification of the Documentation shall be
communicated in writing to BlueStacks so that such modifications are previously
approved in writing. The denial of BlueStacks to such modifications shall not be
unreasonably withheld. Licensee will only make the number of copies of the
External Documentation, necessary for the distribution of Programs on Licensee
Products.
 
6.3 Licensee shall be solely responsible for the integration of Programs,
Service Pack and/or Update into the Licensee Products. BlueStacks’ liability
excludes any claims caused by Licensee’s modification of Programs, Service Pack
and/or Update, if the liability is the direct result of the modifications made
by Licensee. BlueStacks’ liability is excluded as well in the event that
Licensee has used Programs with software and/or hardware other than the Licensee
Products or with a product that has not been approved in writing by BlueStacks
beforehand, if the liability is a direct result of the unauthorized use.
 
6.4 BlueStacks shall provide Updates to Licensee
 
7. OWNERSHIP AND CONTROL.
 
7.1 All Deliverables and Modifications, made by BlueStacks or on behalf of
BlueStacks, are the proprietary property of BlueStacks and/or its suppliers.
Except to the extent expressly authorized in this Agreement, Licensee shall have
no right to (nor will allow any third party to) sell, assign, lease, transfer,
encumber, or otherwise suffer to exist any lien or security interest on the
Deliverables (or Modifications, made by BlueStacks or on behalf of BlueStacks).
 
7.2 Licensee will take measures to protect BlueStacks’ Intellectual Property
Rights towards the Deliverables and Modifications, including such assistance and
measures as are reasonably requested by BlueStacks from time to time.
 
7.3 BlueStacks retains all rights, title and interest (including patent rights,
copyrights, trade secret rights and all other Intellectual Property Rights)
towards the (i) Deliverables and Modifications and all derivative works thereof
(by whomever produced) and all related documentation and materials thereto, and
(ii) all BlueStacks Marks, trademarks, service marks and/or registered marks.
 
7.4 BlueStacks acknowledges that Licensee Products are proprietary to the
Licensee and that Licensee retains exclusive ownership thereof.
 
7.5 Licensee acknowledges that during the License Term, BlueStacks may, in its
sole discretion, modify, update or terminate any or all of the Deliverables and
Modifications and/or features and functions by giving a thirty-day prior written
notice to Licensee. Licensee agrees any such modifications, updates or
terminations, as the case may be, shall in no way be deemed to violate any terms
of the Agreement or this Amendment
 
7.6 BlueStacks shall control all aspects of direct and indirect monetization
embedded in the Deliverables and Modifications, including but not limited to the
bundling of Internet search, advertising, third party applications and services,
electronic stores and e-commerce transactions.
 
8. WARRANTIES AND DISCLAIMERS.
 
8.1 BlueStacks warrants to Licensee that the Programs and Tools, in their
unmodified form and when used as authorized under this Agreement, will perform
materially in accordance their Specifications for a period of ninety (90) days
from the date initially delivered to Licensee (the "Warranty Period”, during the
Warranty Period, the Programs do not perform materially in accordance with their
Specifications, BlueStacks shall use commercially reasonable efforts to rectify
the nonconformity. If BlueStacks determines that the preceding option is
commercially impractical, then BlueStacks shall return to Licensee any license
fees paid for the Programs in question and compensate Licensee for any direct
loss and/or damages arising out of such nonconformity, and in such event, any
licenses granted by BlueStacks to Licensee for such Programs shall be
terminated. BlueStacks warrants that it will perform any services provided under
this Agreement in a professional manner and in accordance with generally
recognized commercial practices and standards.
 
 
Page 2

--------------------------------------------------------------------------------

 
 
Confidential
BlueStacks Agreement Number: 1012

 
 
8.2 BlueStacks warrants that the Programs will not in any way infringe any
intellectual property right of Microsoft Licensing, GP and/or Microsoft
Corporation and its Affiliates, including but not limited to Microsoft windows
operating system source codes and codec.
 
8.3 Disclaimer of Warranty. Except BlueStacks’s willful misconduct or gross
negligence for the use or inability to use the Programs, Updates, and/or
Documentation, BlueStacks will not be held responsible by Licensee, or by any
person or entity regarding any damage or loss allegedly caused by the use or
inability to use the Programs, Updates, and/or Documentation, even if Licensee
has been advised of the possibility of such damages either directly or
indirectly, including (but not limited to) business interruptions, loss of data,
monetary loss or loss of anticipated income as a result of the use of the
Programs, loss of business information, attorney’s and expert’s fees and court
costs or any other pecuniary loss. The Programs are provided “as is,” and no
claims will be accepted concerning failure to fulfill functions not explicitly
stated. BlueStacks does not guarantee that the Programs are error free, or that
the Programs will function without interruption. Licensee knows and accepts
that, due to the modifications that viruses and other malware cause in files
they infect; it is possible that the disinfection process could produce
unforeseen changes to these files. The Programs have not been designed for and
are not intended for use in hazardous environments requiring fail-safe
(fault-tolerant) performance such as in the operation of nuclear facilities,
aircraft navigation or communication systems, air traffic control, weapons or
defense systems, life support systems or any other context in which the failure
of any software could lead directly to death, personal injury or severe damage
to property or the environment. BlueStacks specifically disclaims any express or
implicit guarantee of the Programs’ suitability for these types of activities.
 
8.4 THE PROVISIONS OF THIS SECTION 8 STATE THE SOLE AND EXCLUSIVE REMEDIES
AVAILABLE TO LICENSEE. BLUESTACKS DISCLAIMS ALL OTHER WARRANTIES, EXPRESS,
IMPLIED, STATUTORY, OR OTHERWISE REGARDING OR RELATING TO ANY PROGRAMS, TOOLS OR
SERVICES FURNISHED OR PROVIDED TO LICENSEE UNDER THIS AGREEMENT. BLUESTACKS
SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR
A PARTICULAR PURPOSE UNKNOWN TO BLUESTACKS. LICENSEE SPECIFICALLY DISCLAIMS THE
IMPLIED WARRANTIES OF TITLE, NON-INFRINGEMENT, FITNESS FOR A PARTICULAR PURPOSE
AND MERCHANTABILITY. BLUESTACKS GRANTS NO WARRANTIES TO LICENSEE’S DISTRIBUTORS
OR CUSTOMERS, AND LICENSEE SHALL NOT PASS THROUGH TO DISTRIBUTORS OR CUSTOMERS
ANY OF THE WARRANTIES SET FORTH IN THE AGREEMENT.
 
9. INDEMNIFICATION BY BLUESTACKS.
 
9.1 BlueStacks will, at its own expense, defend, indemnify and hold Licensee
harmless from any claim made or threatened or any suit or proceeding brought
against Licensee to the extent based on an allegation that any Program furnished
to Licensee under this Agreement infringes a United States, Japan, Taiwan, or
European Community copyright or patent in existence on the date such Program was
provided to Licensee, but only if Licensee: (a) notifies BlueStacks in writing
within reasonable period of time (such that BlueStacks suffers no prejudice to
its rights) of such action; (b) gives BlueStacks the right to control and direct
the defense and settlement of such action; (c) makes no compromise, settlement
or admission of liability; and (d) provides reasonable assistance and cooperates
in the defense of such action. Subject to the limitations set forth in Section
11, BlueStacks shall pay any resulting damages, costs and expenses finally
awarded to third party, including but not limited to reasonable attorney’s fees.
BlueStacks will have no responsibility for the settlement of any claim, suit or
proceeding made by Licensee without BlueStacks’ prior written approval.
 
9.2 If any Program is held to infringe and the use of such Programs are
enjoined, BlueStacks will at its expense, either (a) procure for Licensee the
right to continue using such infringing or potentially infringing Program, or
(b) replace the infringing or potentially infringing Program with non-infringing
Program, or(c) modify the infringing or potentially infringing Program so it
becomes non-infringing. If none of the foregoing remedies are commercially
feasible, then BlueStacks will return to Licensee any license fees paid for the
Program in question, and at such event, any licenses granted by BlueStacks to
Licensee for such Program shall terminate.
 
9.3 BlueStacks’ obligations as stated in this Section 9 will not apply to any
claim, suit or proceeding to the extent it is based on: (I) any use of the
Programs not in accordance with this Agreement or for purposes not intended by
BlueStacks; (ii) any use of the Programs in combination with other products,
hardware, equipment, software, or data not supplied by BlueStacks, if the claim,
suit or proceeding would have been avoided if the Programs had not been so
modified or combined; (iii) use of an outdated version of the Programs after
BlueStacks has made available an updated version which does not infringe and
such updated version has been provided to Licensee or (iv) any modification of
the Programs by any person other than BlueStacks, except any modification
created as a result of integration of the Programs with the Licensee Products
provided it has been done following BlueStacks’ express instructions.
 
9.4 This Section 9 sets forth the entire obligation of BlueStacks, and
Licensee’s exclusive remedy, for the actual or alleged infringement by any
Deliverables of any patent, copyright, trade secret or other intellectual
property right of any person or entity.
 
10. INDEMNIFICATION BY LICENSEE.
 
10.1 If BlueStacks should incur any liability to any third party directly caused
by the material breach of this Agreement by Licensee, or Licensee’s
distributors, of any of its/their respective obligations under this Agreement,
or resulting from any defect which is attributable to Licensee in any Licensee
Products, or of any willful misconduct or omission (including without limitation
any misrepresentation) of Licensee, or Licensee’s distributors, Licensee shall
indemnify and hold BlueStacks harmless from any such liability, and from all
losses, damages, claims, costs, demands, and causes of action in connection
therewith.
 
10.2 Licensee will, at its own expense, defend, indemnify and hold BlueStacks
harmless from any claim made or threatened or any suit or proceeding brought
against BlueStacks to the extent based on an allegation that any Licensee
Product which uses or incorporates a Program infringes a United States. Japan.
Taiwan, or European Community copyright or patent, but only if BlueStacks: (a)
notifies Licensee in writing within a reasonable period of time (such that
Licensee suffers no prejudice to its rights) of such action; (b) gives Licensee
the right to control and direct the defense and settlement of such action; (c)
makes no compromise, settlement or admission of liability; and (d) provides
reasonable assistance and cooperates in the defense of such action. Subject to
the limitations set forth in Section 11, Licensee shall pay any resulting
damages, costs and expenses finally awarded to a third party, including but not
limited to reasonable attorney's fees. Licensee will have no responsibility for
the settlement of any claim, suit or proceeding made by BlueStacks without
Licensee's prior written approval.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
Confidential
BlueStacks Agreement Number: 1012

 
 
11. LIMITATION OF LIABILITY.
 
11.1 IN NO EVENT, INCLUDING WITHOUT LIMITATION ANY BREACH OF A FUNDAMENTAL TERM
OR A FUNDAMENTAL BREACH OF THIS AGREEMENT, WILL EITHER PARTY BE LIABLE TO EACH
OTHER OR TO ANY THIRD PARTY FOR ANY LOST PROFITS, LOSS OF BUSINESS OR
OPPORTUNITY, LOSS OF DATA, ANY CONSEQUENTIAL, RELIANCE, INDIRECT, INCIDENTAL OR
SPECIAL DAMAGES, EVEN IF THE PARTY TO BE CHARGED HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES EXCEPT FOR BREACH OF WARRANTY UNDER SECTION 8.2, IN
NO EVENT WILL BLUESTACKS’ TOTAL LIABILITY UNDER ANY OR ALL PROVISIONS OF THIS
AGREEMENT FOR ALL CAUSES OF ACTION ON A CUMULATIVE BASIS EXCEED THE PAYMENTS
ACTUALLY MADE TO BLUESTACKS UNDER THIS AGREEMENT DURING THE IMMEDIATELY
PRECEDING TWELVE (12) MONTH PERIOD. NOTWITHSTANDING THE FOREGOING, EACH PARTY'S
TOTAL LIABILITY UNDER SECTIONS 9 AND 10 SHALL NOT EXCEED THE GREATER OF SUCH
PAYMENTS OR ONE HUNDRED THOUSAND DOLLARS ($100,000 U.S.).
 
11.2 THE PARTIES AGREE THAT BLUESTACKS HAS SET ITS PRICES AND ENTERED INTO THIS
AGREEMENT IN RELIANCE UPON THE LIMITATIONS AND DISCLAIMERS IN THIS SECTION 11.
WHICH REPRESENT A BARGAINED FOR ALLOCATION OF RISK BETWEEN THE PARTIES
(INCLUDING THE RISK THAT A CONTRACT REMEDY MAY FAIL OF ITS ESSENTIAL PURPOSE AND
CAUSE CONSEQUENTIAL LOSS) AND FORMS AN ESSENTIAL BASIS OF THE BARGAIN BETWEEN
THE PARTIES.
 
12. CONFIDENTIALITY.
 
12.1 Each party (as "Discloser") may disclose to the other party (as
"Recipient") information in written, electronic or other tangible form
consisting of commercial, financial, legal, technical and other information that
is considered by the Discloser to be of a confidential and proprietary nature
and (a)is marked or identified as confidential or (b) by their nature would be
deemed to be confidential ("Confidential Information"). If the Discloser
provides Confidential information to the Recipient in oral form, this Section 12
will apply if the Discloser (a) identifies such information as Confidential
information at the time it is first disclosed to the Recipient; and (b) confirms
in writing to the Recipient within thirty (30) days of disclosure the fact that
such information is deemed Confidential Information by the Discloser. The
written confirmation shall include a summary of the information the Discloser
deems confidential.
 
12.2 Except to the extent otherwise expressly permitted by this Agreement, the
Recipient shall not copy, distribute, disclose, or otherwise disseminate any
Confidential Information to any third party other than its Affiliates without
the Discloser's prior written consent.
 
12.3 The Recipient shall safeguard all of the Discloser’s Confidential
Information using the same degree of care as it uses to safeguard its own
confidential and proprietary information of a like nature, provided that it
shall never use less than a reasonable degree of care. The Recipient will
promptly report any unauthorized disclosure or use of the Discloser’s
Confidential Information and will take any further actions that are reasonably
requested by the Discloser to prevent or remedy any such violation.
 
12.4 Except as otherwise set forth in this Agreement, a recipient’s obligation
to maintain the confidentiality of the other’s Confidential Information shall
continue for a period of three (3) years from the date of termination of this
Agreement.
 
12.5 If the Recipient is served with a subpoena, demand, writ, summons,
citation, order for disclosure of documents or other legal process in any way
concerning the Confidential Information of Discloser, the Recipient shall notify
the Discloser immediately in writing, and Recipient will assist Discloser in any
lawful effort to contest the validity of such subpoena or legal process and to
ensure that the confidentiality of such Confidential information is maintained
during the pendency of such legal process.
 
12.6 This Agreement imposes no obligation upon a Recipient with respect to any
information that the Recipient can show:(a) was rightfully in the Recipient's
possession before receipt from the Discloser, (b) is or becomes a matter of
public knowledge through no fault of Recipient or any third party;(c) is
rightfully received by the Recipient from a third party without a duty of
confidentiality; or (d) is independently developed by the Recipient without any
reference to any Confidential Information. The Recipient shall have the burden
of proving the applicability of any of the above exceptions. If any portion of a
Discloser's Confidential Information falls within one of the above exceptions,
the remainder of the Confidential information shall continue to be subject to
the terms and conditions of this Agreement.
 
12.7 This Agreement and its contents are Confidential Information. Either party
may publicly state the fact that Licensee is BlueStacks’ customer, but any
further statement requires advance written permission from the other party.
 
13. TERM AND TERMINATION.
 
13.1 The term of this Agreement shall commence on the Effective Date and shall
continue for a period of one (1) years thereafter, with an automatic renew for
an additional twelve (12) months, unless earlier terminated by either party
pursuant to this Section.
 
13.2 Either party may terminate this Agreement upon thirty (30) days written
notice to the other party if the other party is in material breach of this
Agreement and such material breach is not cured within such period.
 
13.3 Either party may terminate this Amendment for convenience at any time
during the license term upon providing ninety (90) days prior written notice to
the other party.
 
13.4 If either party: (a) becomes insolvent; (b) makes an assignment for the
benefit of creditors; (c) files or has filed against it a petition in bankruptcy
or seeking reorganization;(d) has a receiver appointed; and/or (e) institutes
any proceedings for liquidation or winding up; then the other party may
terminate this Agreement immediately by written notice.
 
13.5 Within ten (10) days after expiration or termination of this Agreement,
each party shall (a) return or destroy the original and all copies of any
Confidential Information and Deliverables, in its possession or control,
including but not limited to all copies contained in all forms partial or
complete, in all types of media, computer memory and storage devices, owned or
controlled by such party, and (b)provide the other with a statement, signed by a
authorized officer of such party, that the originals and all copies have been
returned or destroyed. Upon expiration or termination, all licenses granted in
this Agreement will cease and shall have no further effect; provided that end
users of the Programs shall be permitted the continued and uninterrupted use.
Upon expiration or termination, each Party will remain obligated under this
Agreement for transactions that have already been completed and to those parts
of the Agreement relating to ownership, confidentiality, warranties, indemnity,
limitation of liability, payment terms, obligations upon expiration or
termination.
 
 
Page 4

--------------------------------------------------------------------------------

 
 
Confidential
BlueStacks Agreement Number: 1012

 
 
14. TRADEMARKS AND TRADE NAMES. During the term of this Agreement, BlueStacks
grants to licensee a royalty- free, non-exclusive, non-transferable license to
use the BlueStacks Marks solely in connection with Licensee's marketing
activities related to the Programs, as agreed to by BlueStacks. Licensee's use
of the BlueStacks Marks will be in accordance with BlueStacks’ usage policies
then in effect, and updated from time to time by BlueStacks. BlueStacks reserves
the right to require licensee to discontinue use of any licensee advertising or
marketing materials using the BlueStacks Marks that BlueStacks reasonably
believes will have a detrimental effect on BlueStacks’ business. Licensee shall
not make any false or misleading representations concerning BlueStacks or the
Programs. Licensee has paid no consideration for the use of the BlueStacks
Marks, and nothing contained in the Agreement or this Amendment will give
Licensee any right, title or interest in any of the BlueStacks Marks. Licensee
will not take any action that jeopardizes BlueStacks’ proprietary rights or
acquire any rights in the BlueStacks Marks, except the limited use rights
specified herein. Except as otherwise agreed by BlueStacks in writing, Licensee
will not (I) register, directly or indirectly, any trademark, service mark,
trade name, copyright, company name or other proprietary or commercial right
which is identical or confusingly similar to the BlueStacks Marks or which are
considered translations in any other language(s); or (ii) affix, append, or
place any of its trademarks, trade names, or logos to, or in close proximity to,
the BlueStacks Marks in a manner that results or could result in the creation of
a unitary composite mark.; or (iii) use or permit any Customer or third party to
use the BlueStacks Marks as part of its trade name or company name. Upon
BlueStacks’ request and at BlueStacks’ expense, Licensee will execute such
instruments and take such actions that may be appropriate to protect BlueStacks’
interest in the BlueStacks Marks. Licensee shall not, nor permit any third party
to alter, remove, disable or suppress the display of any BlueStacks or third
party copyright, trademark, trade name, logo or trade dress included as part of
the Application Programs.
 
15. THIRD PARTY DRIVERS AND APPLICATIONS.
 
15.1 Licensee hereby represents and warrants that Licensee has all necessary
rights to provide third party drivers to BlueStacks required to enable the
Deliverables and Modifications on the Licensee Products. Licensee shall
indemnify BlueStacks against all claims, liabilities, proceedings, costs,
damages, losses, liabilities or expenses incurred by BlueStacks caused by or in
any way connected with Licensee's breach of the foregoing warranty and
representation.
 
15.2 Licensee acknowledges and agrees that the Deliverables and Modifications
may be bundled with certain third- party applications (the “Third Party
Applications'), and any such Third Party Applications are the intellectual
property of the applicable third party. Use of such Third Party Applications by
Customers shall be subject to the terms and conditions of license agreements
provided and required by the applicable third party.
 
15.3 ALL THIRD PARTY APPLICATIONS BUNDLED WITH THE APPLICATION PROGRAMS ARE
PROVIDED ON AN 'AS IS” BASIS, WITHOUT WARRANTY (EXPRESS, IMPLIED, STATUTORY OR
OTHERWISE) OF ANY KIND, INCLUDING, WITHOUT LIMITATION, THE IMPLIED WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE, QUIET ENJOYMENT OR
NONINFRINGEMENT OF ANY PATENT, COPYRIGHT, TRADE SECRET, OR OTHER INTELLECTUAL
PROPERTY RIGHTS OF ANY PARTY IN ANY COUNTRY OR JURISDICTION, OR THAT ANY THIRD
PARTY APPLICATION WILL ACHIEVE SPECIFIC RESULTS, OPERATE WITHOUT INTERRUPTION,
OR BE DEFECT OR ERROR FREE. THIS DISCLAIMER OF WARRANTY CONSTITUTES AN ESSENTIAL
PART OF THIS AMENDMENT AND THE AGREEMENT.
 
15.4 Notwithstanding the licensing restrictions set forth in the Agreement,
Licensee acknowledges and agrees that certain components of the Deliverables and
Modifications may be subject to the GNU GPL or LGPL terms and conditions
available for viewing at http://www.gnu.org/copyleft/gpl.html and
http://www.gnu.org/copyleft/lesser.html or as otherwise designated. To the
extent Licensee receives Deliverables and Modifications under this Amendment or
the Agreement which contain components subject to the GPL or LGPL terms,
Licensee agrees to be bound by all the terms and restrictions therein including
keeping all copyright notices intact for the duration of Licensee's use of the
Deliverables and Modifications, and modifying and/or redistributing such
components only in accordance with the terms of the GNU GPL or LGPL terms. Such
components are provided 'AS IS - WITHOUT WARRANTY OF ANY KIND' per the terms of
the GPULGPL licensee can get a copy of the GNU GPL or LGPL by writing to the
Free Software Foundation at 59 Temple Place, Ste 330, Boston, MA 02111- 1307.
 
15.5 Some components of the Deliverables and Modifications may be made available
by BlueStacks, in source code format (human readable format), to any third party
upon request for the cost of duplication or distribution, for a period of three
(3) years. This period begins on the date that the Deliverables and
Modifications are first available for sale from BlueStacks. This source code
must be used according to the license terms that accompany the source code.
Requests should be submitted in writing to: BlueStack Systems Inc., 2475 Hanover
Street, Palo Alto, CA 94304-1114. The version of the Deliverables and
Modifications for which source code is being requested must be identified in the
request
 
16. GENERAL.
 
Independent Contractors: The relationship of BlueStacks and Licensee established
by this Agreement is that of independent contractors, and nothing contained in
this Agreement shall be construed to (I) give either party the power to direct
and control the day-to-day activities of the other, (ii) constitute the parties
as partners, joint ventures, co-owners or otherwise as participants in a joint
or common undertaking or (iii) allow either party to create or assume any
obligation on behalf of the other party for any purpose whatsoever.
 
 
Page 5

--------------------------------------------------------------------------------

 
 
Confidential
BlueStacks Agreement Number: 1012

 
Assignment: No assignment by Licensee (by operation of law or otherwise) of any
of its rights or obligations under this Agreement shall be effective without the
prior written consent of BlueStacks, which consent will not be unreasonably
withheld. Subject to the foregoing sentence, this Agreement shall be binding
upon and inure to the benefit of the parties, their successors and permitted
assigns.
 
Governing Law and Jurisdiction: This Agreement shall be governed and construed
in accordance with the laws of the State of California, without reference to its
conflict of law rules. The parties agree to submit to the non-exclusive
jurisdiction of the Superior Court of Santa Clara County, California and/or to
the jurisdiction of the United States District Court for the Northern District
of California with respect to any legal action related to this Agreement. The
United Nations Convention on Contracts for the International Sale of Goods is
expressly excluded from application to this Agreement.
 
Force Majeure: Nonperformance of either party shall be excused to the extent
that performance is rendered impossible by strike, fire, flood, governmental
acts or orders or restrictions, failure of suppliers, acts of war, acts of God,
earthquake or any other reason where failure to perform is beyond the reasonable
control of and is not caused by the negligence of the non-performing party.
 
Partial Invalidity Waiver: In the event that any provision of this Agreement is
held by a court of competent jurisdiction to be invalid, such provision shall be
severed from this Agreement and shall not affect the validity of this Agreement
a whole or any of its other provisions. No waiver of any provision of this
Agreement shall be effective unless it is set forth in a writing that refers to
the provision so waived and is executed by an authorized representative of the
party waiving its rights. No failure or delay by either party in exercising any
right, power or remedy will operate as a waiver of any such right, power or
remedy.
 
Injunctive Relief: Each party agrees that any actual or threatened breach of the
confidentiality and licensing provisions of this Agreement will likely cause
substantial harm to the non-breaching party that cannot be cured by money
damages, therefore, either party may seek equitable relief upon request to
protect such rights under this Agreement.
 
Notices: Any notice required or permitted to be made or given by either party
will be deemed sufficiently made or given on the date of issuance if sent by
certified mail, commercial courier, personal delivery, or a similar delivery
method with receipt for delivery. Any notice shall be addressed to the other
party at the address in the header of this Agreement or to such other address as
a party may designate by written notice given to the other party. Notices to
BlueStacks and Licensee shall be sent to the attention of the Chief Executive
Officer.
 
Export: Each party agrees that it will not, nor will it permit any third party
to, export or re-export the Deliverables, in any form, without first obtaining
any required United States and/or other governmental licenses or other
authorization. By entering into this Agreement, Licensee represents and warrants
that it is not: (a) located in or under the control of, nor is a national or
resident of, any U.S. embargoed country; and (b) listed on, or under the control
of any person listed on, the U.S. Treasury Department’s list of Specially
Designated Nationals or the U.S. Commerce Department’s Table of Denial Orders.
 
Counterparts: This Agreement may be executed in counterparts, by email or
electronic document format, each of which will be considered an original, but
all of which together will constitute the same instrument.
 
Entire Agreement: The provisions of this Agreement (including any attachments,
exhibits, exhibit amendments and amendments) constitute the entire agreement
between the parties and supersede all prior agreements, oral or written, and all
other communications relating to the subject matter of this Agreement. No
modification of or amendment to this Agreement, nor any waiver of any rights
under this Agreement, shall be effective unless in writing signed by both
parties.
 
 
As shown by its signature below, each party agrees to all provisions of this
Agreement and has caused this Agreement to be executed on the date specified
below by an individual authorized to sign on behalf of such party.
 
 

            BlueStacks: BlueStack Systems, Inc.   Licensee: Nyxio Technologies
Corp.               By:
/s/ Apu Kumar
  By:
/s/ Giorgio Johnson
  Name: 
Apu Kumar
  Name: 
Giorgio Johnson
  Title:
SVP, Global Sales & Partnerships
  Title:
CEO
  Date:
August 18, 2011
  Date:
August 18, 2011
 

 
 
Page 6

--------------------------------------------------------------------------------

 

